Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 1 and 3, and the cancelation of claims 2 and 12, as filed on June 28, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on June 28, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on March 29, 2021, have been withdrawn.

Reasons for Allowance
Claims 1, 3-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on March 29, 2021, see Applicant's arguments filed on June 28, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a polishing pad, comprising: a polyurethane having a tertiary amine, and a polishing surface having a zeta potential of +0.1 mV or more at a pH 10.0, wherein the polishing 
Regarding claims 3-11, they are dependent from claim 1.
Regarding claim 13, the process uses an allowable product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JIONG-PING LU/
Primary Examiner, Art Unit 1713